Citation Nr: 1539061	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-47 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral radiculopathy of the lower extremities, to include as secondary to the service-connected fibromyositis of the lumbar paravertebral muscles.

2.  Entitlement to service connection for bilateral neuropathy of the lower extremities, to include as secondary to the service-connected fibromyositis of the lumbar paravertebral muscles.

3.  Entitlement to an evaluation in excess of 40 percent for the service-connected fibromyositis of the lumbar paravertebral muscles.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to a clothing allowance is addressed in a separate decision).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  

This matter was originally before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In June 2013, the Board remanded the Veteran's claim for further development by the Agency of Original Jurisdiction (AOJ).  Upon completion of the requested development, the Board issued a March 2014 decision that denied: entitlement to service connection for bilateral radiculopathy of the lower extremities, entitlement to service connection for bilateral neuropathy of the lower extremities, entitlement to an evaluation in excess of 40 percent for the service-connected fibromyositis of the lumbar paravertebral muscles, and entitlement to a TDIU. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a March 2015 Memorandum Decision, the Court vacated the March 2014 Board decision and remanded the case to the Board in accordance with the Memorandum Decision.  Notably, the Memorandum Decision stated that the Board "should have discussed whether [the Doctor's statement] is sufficient to reopen the appellant's claim for entitlement to disability benefits for degenerative disc disease.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999). 

In March 2012, the Veteran submitted medical evidence from a private physician, which he stated provided "new and material evidence" to support his claims.  The evidence submitted included an August 2010 medical report from N.A.O. M.D., which indicated a relationship between the activities of the Veteran's military service and his degenerative joint disease of the low back.  Degenerative joint disease, osteoarthritis of the lumbar spine had been previously denied in an August 2005 rating decision.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As the Veteran indicated that he was submitting "new and material evidence" and this evidence discussed a previously denied condition, the Board construes this submission as a claim to re-open his claim for service connection for degenerative joint disease, osteoarthritis of the lumbar spine. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease, osteoarthritis of the lumbosacral spine has been raised by the record in an August 2010 medical report from N.A.O. M.D., but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed above, in August 2005 the RO bifurcated the claim of service connection for degenerative joint disease, osteoarthritis of the lumbosacral spine from the Veteran's service-connected fibromyositis of the lumbar paravertebral muscles.  Bifurcation of a claim generally is within the Secretary's discretion.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006).  In the August 2005 rating decision, the RO denied service connection for degenerative joint disease, osteoarthritis of the lumbosacral spine and the rating decision became final.   

In March 2012, the Veteran submitted medical evidence from a private physician and stated that he had provided "new and material evidence" to support his claims.  The evidence submitted included an August 2010 medical report from N.A.O. M.D., which indicated a relationship between the activities of the Veteran's military service and his degenerative joint disease of the low back.  As the Veteran reported that he was submitting "new and material evidence" and this evidence discussed a previously denied condition, the Board construes this submission as a claim to re-open his claim for service connection for degenerative joint disease, osteoarthritis of the lumbar spine.  Accordingly, the Board has referred a claim regarding whether new and material evidence has been received to reopen a claim of entitlement to degenerative joint disease, osteoarthritis of the lumbosacral spine.  

As the determination of the claim to re-open could markedly affect the determination of the claims at issue on appeal, and any action on these claims must be deferred on remand until the claim regarding whether new and material evidence has been received to reopen a claim of entitlement to degenerative joint disease, osteoarthritis of the lumbosacral spine has been has been addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ must adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease, osteoarthritis of the lumbosacral spine in a rating decision; if the determination is unfavorable, he and his representative must be notified of his rights and responsibilities in perfecting an appeal of this decision. 

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

